Order entered February 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00777-CR

                              MICHAEL J. MARBLE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-52953-M

                                           ORDER
           The Court ORDERS court reporter Belinda Baraka to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing Defendant’s Exhibit no. 1, a CD.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE